Title: John Adams to John Jay, 9 Dec. 1785
From: Adams, John
To: Jay, John


          
            
              Dear Sir 
            
            

              Grosvenor Square Westminster

              Dec. 9th. 1785
            
          

          I went to Court Yesterday Morning, if not in despair, with very
            faint hopes of ever receiving an Answer to any Letter or Memorial of mine to the British
            Ministry.——I went early, but found three of the foreign Ministers before me. The Rule is
            to admit them to his Lordship in the order in which they arrive. in my Turn I was Shewn
            into his Lordships Appartement received very politely as usual, and very much Surprized,
            to be accosted by him with “Mr Adams, I am about to write
            you officially: I have received a Letter from Lord Howe relative to your Communication
            concerning the Behaviour of a Captain of a Man of War at Boston. The Admiralty Letter is
            very long and I shall send you a Copy of it.——I am also to answer your Memorial
            concerning the Seamen. The ship is ordered and expected home from the EastIndies and
            when she arrives the man you applied for will be discharged.” “and orders are gone to
            Portsmouth to discharge the other, Sailor, whom you mentioned.”—This last, requires some
            Explanation as I have not mentioned it before to you. Some time ago I received a Letter
            from a Man at Portsmouth, who called himself an American, and desiring me to apply for
            his discharge. but as I had no orders from Congress concerning him nor any other
            Information than his own Letter, I thought not safe to apply Officially in his
            behalf.—When I delivered my Memorial demanding the discharge of the sailors in General,
            I Shewed this Mans Letter to his Lordship & left it with him. And it has had it
            seems a better fortune, than I expected.
          I replied to his Lordship that I was very happy to hear that I was
            soon to have an official answer, for that whenever We could come to communicate
            officially and freely, I hoped We might gradually remove all Difficulties. We fell then
            into some Conversation upon the other Points—But as nothing new was Said on either side,
            and I could learn nothing new from him, it would be fatiguing you to no Purpose to
            repeat it.—one Thing however his Lordship said in the course of Conversation, vizt “that
            he could not yet give me any Satisfaction upon any other Points because nothing was yet
            determined; Mr Pitt had all my Papers under Consideration,
            and had not yet determined any Thing.”
          At length I presented to his Lordship the Memorial of the 30th. of November, Copy of which is here inclosed.———I dont
            expect an Answer, till next Summer.———But I thought it Safest for the United States to
            have it presented, because without is some Excuses or Pretences might have been Sett
            upp, that the Evacuations had not been formally demanded.
          With great Esteem, I have the Honour to be / Sir your most obedient
            & most humble / Servant

          
            
              John Adams
            
          
        